DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 8/28/2020.
Office Action is in response to the Preliminary Amendment filed 8/28/2020.
The claims 4-14, 16, 19, and 22 have been amended. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Allowable Subject Matter
Claims 1-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A single phase induction motor comprising: a stator core including a stator yoke and a plurality of teeth extending from the stator yoke toward a central opening, the central opening extending from a first end of the stator core to a second end of the stator core opposite the first end, the plurality of teeth spaced apart from one another and defining a plurality of slots between the plurality of teeth for receiving windings of the single phase induction motor, the stator core comprising a high permeability low coreloss (HPLC) steel having a relative permeability of greater than or equal to 3000 at 1.5 Tesla and 60 Hertz, and a coreloss of less than or equal to 1.75 watts/lb at 1.5 Tesla and 60 Hertz; multiple windings located within the plurality of slots and wrapped around the plurality of teeth of the stator core, each of the multiple windings comprising aluminum wire; and a rotor body located concentrically within the stator core, the rotor body including an external surface that faces the stator core.”
Claim 17: “A single phase induction motor comprising: a stator core including a stator yoke and a plurality of teeth extending from the stator yoke toward a central opening, the central opening extending from a first end of the stator core to a second end of the stator core opposite the first end, the plurality of teeth spaced apart from one another and defining a plurality of slots between the plurality of teeth for receiving windings of the single phase induction motor, the stator core comprising a high permeability low coreloss (HPLC) steel having a coreloss of less than or equal to 1.6 watts/lb at 1.5 Tesla; multiple windings located within the plurality of slots and wrapped around the plurality of teeth of the stator core, each of the multiple windings comprising aluminum wire; and a rotor body located concentrically within the stator core, the rotor body including an external surface that faces the stator core.”
Claim 23: “A compressor apparatus comprising: a scroll compression unit; and a single phase induction motor coupled to drive the scroll compression unit, the single phase induction motor comprising: a stator core including a stator yoke and a plurality of teeth extending from the stator yoke toward a central opening, the central opening extending from a first end of the stator core to a second end of the stator core opposite the first end, the plurality of teeth spaced apart from one another and defining a plurality of slots between the plurality of teeth for receiving windings of the single phase induction motor; multiple windings located within the plurality of slots and wrapped around the plurality of teeth of the stator core, each of the multiple windings comprising aluminum wire; and a rotor body located concentrically within the stator core, the rotor body including an external surface that faces the stator core, the rotor body and the stator core comprising a high permeability low coreloss (HPLC) steel having a relative permeability of greater than or equal to 3000 at 1.5 Tesla and 60 Hertz, and a coreloss of less than or equal to 1.75 watts/lb at 1.5 Tesla and 60 Hertz, wherein an outer diameter of the stator core is less than or equal to 5.3 inches and a stack height of the stator core is less than or equal to 4.75 inches.”
Tang et al. (US 2017/0194845) is cited as prior art most closely related to the claimed invention.
Tang teaches a compressor apparatus (Fig. 1-4) comprising: a scroll compression unit (100); and a single phase induction motor ([0012]) coupled to drive the scroll compression unit (100), the single phase induction motor (100) comprising: a stator core (7) including a stator yoke (74) and a plurality of teeth (72) extending from the stator yoke (74) toward a central opening (75), the central opening (75) extending from a first end of the stator core (7) to a second end of the stator core (7) opposite the first end, the plurality of teeth (72) spaced apart from one another and defining a plurality of slots (73) between the plurality of teeth (72) for receiving windings ([0049]) of the single phase induction motor (100); multiple windings ([0049]) located within the plurality of slots (73) and wrapped around the plurality of teeth (72) of the stator core (7); and a rotor body ([0003]) located concentrically within the stator core (7), the rotor body ([0003]) including an external surface that faces the stator core (7).
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuchida et al. (US 2017/0222528) teaches a compressor including a stator core including a plurality of teeth having an aluminum winding wire.
Nigo et al. (US 2016/0241092) teaches a permanent magnet electric motor including a stator core, and a rotor disposed on an inner diameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832